Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. There are a total of 5 claims and claims 1-5 are pending.

	

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/04/2020 has been entered.
                                         
                                            Response to Arguments 
Applicant's arguments, filed on 03/21/2022 with respect to claims 1 and 4 in the remarks, have been considered but are moot in view of the new ground(s) of rejection necessitated by the new limitations added to claims 1 and 4. See the rejection below of claims 1 and 4 for relevant citations found in Yang disclosing the newly added limitations.

	


		Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-5 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-3, 5 and 7 of U.S. Patent No. 10,587,893 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because:
The independent claims 1, 4 and 5 of the current application include broader limitations of the independent claims 1, 5 and 7 of the U.S. Patent No. 10,587,893 B2.
The limitations of claims 1, 4 and 5 of the current application can be read on the limitations of the independent claims 1, 5 and 7 of the U.S. Patent No. 10,587,893 B2.
The limitation of claim 2 of the current application can be read on limitations of claim 2 of the U.S. Patent No. 10,587,893 B2.
The limitation of claim 3 of the current application can be read on limitations of claim 4 of the U.S. Patent No. 10,587,893 B2.
Nonetheless, claims 1-5  of the present application made the claim a broader version of claims 1-3, 5 and 7  of U.S. Patent No. 10,587,893 B2. Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claim 1-5 is not patentably distinct from claim 1-3, 5 and 7  of U.S. Patent No. 10,587,893 B2.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US. Pub. No. 2012/0008688 A1) in view of Chen et al. (US. Pub. No. 2011/0310295) and further in view of Yang et al. (2009/0154549 A1). 

Regarding claim 1, Tsai teaches a method for decoding a video signal with an image decoding apparatus, comprising([abstract]-method of video coding system): determining a collocated picture of a current block based on collocated picture information signaled from an encoding apparatus([see in Fig. 5-6 and 15A-B]-determining co-located picture of a current blcok), wherein the collocated picture information is index information specifying the collocated picture of the current block among reference pictures in a reference picture list[see in Fig. 5-6 and 15A-B; para [ para 0027 and 0036]- current picture is picture 5, and pictures 0, 2, 4, 6, and 8 are reference pictures, where the numbers denote the display order. The list 0 reference pictures with ascending reference picture indices and starting with index equal to zero are 4, 2, 0, 6, and 8); deriving a temporal motion vector based on a motion vector of a collocated block corresponding to the current block in the collocated picture ([para 0030]- The temporal motion vectors are considered as candidates of predictor for the current block and the candidates are arranged in priority order. The candidate with higher priority order will be considered as predictor ahead of a candidate with a lower priority order); generating a motion vector candidate list for the current block by using the temporal motion vector([para 0030]- a system and method of motion vector prediction for B frame/picture/slice based on temporal blocks); deriving a motion vector of the current block based on the motion vector candidate list([para 0058]- example of determining motion vector predictor or motion vector predictor candidate mvLl for the current block 310 to use a reference picture in list 1 and the candidates for the predictor are based on co-located motion vectors in list O and list 1 reference pictures); and performing motion compensation on the current block based on the derived motion vector. 
However, the Tsai does not explicitly disclose deriving a motion vector of the current block based on the motion vector candidate list and performing motion compensation on the current block based on the derived motion vector. 
In an analogous art, Chen teaches deriving a motion vector of the current block based on the motion vector candidate list([abstract]- a motion estimation module for generating a candidate list comprising regional motion vectors and temporal motion vectors) and performing motion compensation on the current block based on the derived motion vector([abstract; para 0052]- a motion estimation module for generating a candidate list comprising regional motion vectors and temporal motion vectors from the at least two input frames and choosing a winner motion vector from the candidate list, a motion compensation module for generating the at least one output frame according to the winner motion vector).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Chen to the modified system of Tsai a method for motion estimation and motion compensation based frame rate conversion (FRC) in video  signal processing [Chen; para 0003].
However, the combination of Tsai and Chen don’t explicitly disclose determining a collocated picture of a current block based on collocated picture information signaled from an encoding; wherein the collocated picture information is index information specifying the collocated picture of the current block among reference pictures in a reference picture list and wherein the collocated picture is determined based on a value indicated by collocated picture information.
In an analogous art, Yang teaches determining a collocated picture of a current block based on collocated picture information signaled from an encoding([abstract]- a video encoder that encodes, into a processed video signal, a video input signal including a sequence of pictures; [para 0040]- FIG. 7 presents a graphical representation of the relationship between collocated macroblocks in two pictures in a video input signal. In particular, pictures 280 and 282 represent frames or fields in a sequence of pictures of a video signal such as video signal 110 ); wherein the collocated picture information is index information specifying the collocated picture of the current block among reference pictures in a reference picture list  and wherein the collocated picture is determined based on a value indicated by collocated picture information([see in fig. 7 and para 0040]- in Fig. 7 presents a graphical representation of the relationship between collocated macroblocks in two pictures in a video input signal. In particular, pictures 280 and 282 represent frames or fields in a sequence of pictures of a video signal such as video signal 110. Picture 282 occurs subsequent to picture 280 and can be the next picture or a subsequent picture with one or more intervening pictures--particularly in conjunction with a multi-predictive mode. Block 284 represents a macroblock or sub-macroblock of picture 280 and block 286 represents a corresponding macroblock or sub-macroblock of picture 282. In bi-predictive or multi-predictive processing of picture 280, block 284 is referenced to block 286).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Yang to the modified system of Tsai and Chen to improve performance and speed of implementation method of vide coding [Yang, para 0002].
Regarding claim 4, the claim is interpreted and rejected for the same reason as set forth in claim 1. Hence; all limitations for claim 4 have been met in method claim 1.
Regarding claim 5, the claim is interpreted and rejected for the same reason as set forth in claim 1. Hence; all limitations for claim 5 have been met in method claim 1.


Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of Chen and Yang as applied to claim 1 above and further in view of Cammas et al. ( 2012/0106646 A1).
Regarding claim 2, the combination of Tsai, Chen and Yang does not explicitly disclose Tsai and Chen does not explicitly disclose wherein the collocated block is determined by scanning a first block and a second block in a predetermined order.
In an analogous art, Cammas teaches wherein the collocated block is determined by scanning a first block and a second block in a predetermined order([para 0054 and claim 1]- number of pixels or blocks relatively to the first pixel or block of the group according to a predetermined scanning order).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Tsai to the modified system of Tsai, Chen and Yang compression of images or image sequences using a representation of images by blocks [Cammas; para 0004].
Regarding claim 3, Cammas teaches wherein the scanning is performed in sequence of the first block and the second block([para 0054 and claim 1]- number of pixels or blocks relatively to the first pixel or block of the group according to a predetermined scanning order; first pixel or block of the group according to a predetermined scanning order, so, it is understood that they will be in sequnce).



Citation of Pertinent Prior Art


The prior art are made of record and not relied upon but considered pertinent to applicant’s disclosure:

1.	Thoreau et al., US 2009/0016439 A1, discloses coding method by picture block of a video picture sequence.
2.	Segall, US 9,749,657 B2, discloses Image decoding using buffer compression for motion vector competition.
3.	Chen et al., US 9,485,517 B2, discloses techniques for coding video data.
4.	Sugio et al., US 8,982,953 B2, discloses methods of coding input image on a block-by-block basis using inter-picture prediction with reference to coded picture(s).


Conclusion
                                                                                                                                                                                                      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328. The examiner can normally be reached IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD N HAQUE/Primary Examiner, Art Unit 2487